IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

EDWARD WALKER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-6150

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 18, 2014.

An appeal from the Circuit Court for Union County.
Stanley H. Griffis, III, Judge.

Edward Walker, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel A. Perrone, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.